Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered January 26, 2022 for the patent application 16/677,789.


Information Disclosure Statement

 The Information Disclosure Statements (IDS) submitted November 15, 2021 and February 10, 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, these Information Disclosure Statements are being considered by the Examiner.


Allowable Subject Matter

Claims 1 – 11 and 13 - 19 are allowed over prior art of record. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “transmitting an electronic notification to a 

	The following prior art references have been deemed most relevant to the allowed claim(s):

	The closest prior art Patrick Ledbetter et al. (Pub. # US 2009/0234771 A1) teaches a method to transfer money to a payee's payment card account, without requiring an additional payment card or without acquiring the payee's payment card information is disclosed. A payee registers a payment card with a service provider. The payment card is associated with a payment card account. A payor transfers an initial amount of money to the service provider to be given to the payee, when payee uses the registered payment card for a specified spending category. The service provider stores the money until the payee uses the registered payment card to make a qualified purchase.

The closest prior art Daniel D. Solokl et al. (Pat.# US 6,173,269 B1) teaches a method and apparatus is provided for executing electronic transactions with teens, especially where such transactions are limited only to those vendors that have been approved by the teen's parents. In one embodiment, a virtual automatic teller machine (VATM) is provided in which funds are transferred from an existing account, such as a saving account, checking account, or credit card account, to an Internet passport account. The 
second embodiment of the invention is configured to appear as a debit card to the ACH system. In this regard, the gift certificate thus generated is truly global in that it is accepted anywhere it is presented.

The arguments presented by the Applicant along with the combination of elements, such as, “upon determining, via a processor that performs a continuous monitoring of purchases of the recipient payment account, that the recipient has initiated, at a second time, which is later than the first time, a qualifying purchase of the gift using the recipient payment account according to the policy, intercepting the qualifying purchase of the gift to yield an interception.” The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John H. Holly/Primary Examiner, Art Unit 3696